Citation Nr: 0509240	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  92-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for retinitis of the left 
eye, currently evaluated as 20 percent disabling after a 
10 percent deduction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from December 1954 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the appeal for 
additional development in November 1992 and September 1997.  

A May 1957 RO decision granted service connection for 
retinitis of the left eye, assigning a 20 percent evaluation 
after a 10 percent deduction.  The veteran was notified of 
that action by official letter dated in May 1957, but he did 
not appeal and that decision became final.  

The veteran appealed a June 2003 Board decision denying the 
veteran's claim for an increased rating.  By order, dated in 
October 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted the Secretary's motion vacating and 
remanding the Board's June 2003 decision.  Copies of the 
motion and the Court's order have been included in the claims 
file.

The Board remanded the case in July 2004, and it has returned 
for appellate action.


FINDING OF FACT

The veteran's service-connected retinitis of the left eye is 
manifested by no light perception, but he is not blind in the 
right eye.  







CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
retinitis of the left eye, after deduction of 10 percent, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 
4.79, Part 4, Diagnostic Code 6070 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In July 2004, pursuant to the Court's Order, this claim was 
remanded for, among other reasons, the express purpose of 
providing VCAA notice to the veteran.  This was then 
accomplished via a July 2004 letter.  The Pelegrini II Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121.   

The July 2004 letter, in its totality, advised the veteran 
what information and evidence was needed to substantiate this 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claim.

On page two of the July 2004 VCAA notice letter, in bold 
print, the veteran is requested to provide VA "with any 
evidence or information you may have pertaining to your 
appeal."  The Board finds that this meets the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), and that he was fully 
notified of the need to give to VA any evidence pertaining to 
this claim.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in July 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in January 
2005.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to the letter (the Board notes he 
responded in August 2004 with a written statement and private 
medical evidence).  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  


With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  VA 
outpatient records are in the file for treatment.  The RO 
also requested private treatment records identified by the 
veteran, and he submitted other private treatment records.  
Records from the Social Security Administration were 
obtained, and the veteran indicated in 1997 that he did not 
have any additional medical records in his possession 
concerning his disability claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran several appropriate VA 
examinations since he filed his claim in 1988.  [The Board 
notes that he also failed to report for several scheduled 
examinations.]  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's vision since he was last examined.  The veteran has 
provided recent private medical evidence dated in April 2004 
related to his claim.  Furthermore, in his written statement 
received in August 2004, the veteran did not identify any 
records suggesting an increase in disability had occurred as 
compared to the last VA examination findings from 2002.  As 
will be discussed in more detail below, this evidence fails 
to show that the veteran has loss of use or blindness of his 
nonservice-connected right eye, as described at 38 C.F.R. 
§ 4.79 (2004).

The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Legal analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating 
period otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected retinitis of the left eye has 
been evaluated under Diagnostic Code 6070.  Diagnostic 
Code 6070 provides that blindness in one eye, having only 
light perception, warrants a 30 percent evaluation where 
visual acuity in the other eye is 20/40.  Service connection 
for a right eye disability has not been established.  

The veteran has been assigned a 20 percent evaluation, after 
a 10 percent deduction for disability existing before 
service, for his service-connected retinitis of the left eye.  
Therefore, he has been assigned the maximum schedular 
evaluation that may be granted under Diagnostic Code 6070.  

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better) unless there is blindness in 
that eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 
3.383 (2004); Villano v. Brown, 10 Vet. App. 248, 250 (1997).  

Compensation is payable for the combination of blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  38 C.F.R. § 3.383(a)(1) (2004).  Loss 
of use or blindness of one eye, having only light perception, 
will be held to exist when there is inability to recognize 
test letters at 1 foot and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet, 
being considered of negligible utility.  38 C.F.R. § 4.79 
(2004).  


VA treatment records, dated in April 1989 and February 1990, 
reflect that the veteran had no light perception in his left 
eye and 20/60 and 20/40, respectively, vision in his right 
eye.  A December 1991 VA record reflects that the veteran's 
eye examination was unsatisfactory because of poor 
cooperation.  

The reports of May 1993, March 1996, October 1997, and August 
2002 VA eye examinations, as well as a June 1998 VA eye 
opinion, all reflect that there were no objective findings 
that would explain the veteran's subjectively reported lack 
of visual acuity in the right eye.  During the May 1993, 
March 1996, and October 1997 examinations the veteran 
reported that he had no light perception in his right eye.  

The report of a July 1993 VA field examination report 
reflects that the examiner observed the veteran to behave 
like a blind person.  However, neighbors were not 
interviewed.  The report of a September 2001 VA social and 
field survey reflects that the veteran reported that he was 
able to guide himself by the color of the sidewalk.  One 
neighbor indicated that the veteran did some home chores and 
that he would come out of the house by himself to do errands 
and converse with neighbors.  Another neighbor said that the 
veteran was mostly at home, seated on the front porch.  

May 1994 VA treatment records reflect that the veteran did 
not behave as a totally blind person and the veteran's loss 
of vision was believed to possibly not be as profound as 
alleged.  His vision in the right eye was estimated to be 
20/400.  In November 1994 the veteran again alleged no light 
perception in the right eye and the examiner indicated that 
this was not explained by the examination.  

In October and November 2001 the veteran was hospitalized for 
a blind rehabilitation program.  A cataract was removed from 
the right eye in November 2001.  During the rehabilitation 
the veteran participated in training, including low vision 
training.  He did very well.  His vision in October 2001, in 
the right eye, was recorded as 10/300.  

The August 2002 VA examination report reflects that the 
veteran could see far hand movement in the right eye.  The 
examiner stated that there was no pathology or optic 
neuropathy in the right eye to explain hand movement vision.

The veteran has offered statements and testimony indicating 
that he has experienced loss of visual acuity in his 
nonservice-connected right eye of varying extents.  He has 
indicated, at times, that he has no light perception, while 
at other times he has indicated that he can see far hand 
movement and be guided by the color of a sidewalk.  

In April 2004, the veteran submitted an April 2004 private 
medical record from E.L.C., M.D.  Dr. E.L.C. noted that the 
veteran had poor vision in the right eye.  Examination showed 
visual acuity in the right eye of "HM," or ability to 
perceive hand motion only.  The doctor did not indicate that 
the veteran was totally blind in the nonservice-connected 
right eye.  The doctor did state that the poor vision in the 
right eye was of unclear etiology since the veteran is status 
post successful cataract surgery and has healthy ocular 
structure (retina, optic nerve, etc.).  

A review of all of the evidence of record reflects that there 
is no competent medical evidence that indicates that the 
veteran's reported degree of loss of visual acuity in the 
right eye has an objective basis.  Although the veteran has 
been declared "legally blind," all of the competent medical 
evidence that addresses the validity of the veteran's degree 
of loss of visual acuity in the right eye concludes that 
there is no demonstrated pathology that would explain the 
subjectively reported loss of right eye visual acuity.  VA is 
not required to accept a determination that the veteran is 
"legally blind" for purposes of rating his disability when 
there is medical evidence unequivocally stating that there is 
no medical basis for any determination that the veteran is 
blind in the right eye.  

With consideration of the inconsistency of the veteran's 
reports regarding the degree of loss of visual acuity in the 
right eye, i.e., reports vary from no light perception to 
ability to see far hand movement to being able to be guided 
by the color difference of a sidewalk, the reports by the 
veteran's neighbor that the veteran did some home chores, 
errands, and the veteran's report during the October 2001 
treatment that he would work in the yard, as well as all of 
the competent medical evidence, that addresses the subject, 
indicating that there is no objective pathology for the 
subjectively reported loss of visual acuity in the right eye, 
the Board concludes that a preponderance of the evidence is 
against a finding that the veteran has loss of use or 
blindness in his nonservice-connected right eye.  

Because the veteran does not have loss of use or blindness of 
his nonservice-connected right eye, as that is described at 
38 C.F.R. § 4.79, his nonservice-connected right eye may not 
be considered in evaluating his service-connected retinitis 
of the left eye.  

Given that his nonservice-connected eye may not be 
considered, and he has been maximally rated for his service-
connected left eye, a preponderance of the evidence is 
against an evaluation greater than the 20 percent, after a 
10 percent deduction, that has been assigned.  


ORDER

An evaluation for retinitis of the left eye greater than 
20 percent, after a 10 percent deduction, is denied.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


